Citation Nr: 1414998	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include narcolepsy.

2.  Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had honorable active service from March 1971 to March 1974.  He also had service from March 1974 to November 1979, which resulted in an other than honorable discharge.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In this case, the medical evidence shows various diagnoses involving the Veteran's sleep and lung conditions.  

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains the September 2013 hearing transcript and documents duplicative of those in the paper file.  VBMS does not contain any documents.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain private treatment records discussed at the September 2013 hearing.  At the hearing, the Veteran testified that he has received private medical treatment from Dr. Wheelhouse.  See Hearing Transcript p. 8.  These records have not been obtained and should be requested.

Also at the September 2013 hearing, the Veteran testified that while serving in Ft. Campbell in 1971, his duties involved loading and unloading ammunition over the course of 4-5 months.  Hearing Transcript, pp. 14-16.  He testified that he was exposed to leaking phosphorus during this, and that he did not wear a mask.  Id.  He indicated that his lung disorders may be related to this exposure.  Id.  His personnel file should be requested for any corroboration.

Remand also is required to obtain VA medical opinions.  VA examinations have not yet been afforded for the claims on appeal.

As for a sleep disorder, the record contains diagnoses of obstructive sleep apnea and a questionable history of narcolepsy.  See, e.g., October 2008 report of Dr. Vines.  Service treatment records document narcolepsy and sleep problems, but these records are dated from the period of service characterized as other than honorable.  As per a December 1980 Administrative Decision, only the Veteran's service from March 18, 1971 to March 17, 1974 was rendered under honorable conditions and may be used as the basis for the award of Veterans Administration benefits.  See 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c)  

Nonetheless, given his lay assertions of sleep problems during honorable service, a VA examination should be afforded.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
As for a lung disorder, the Veteran suffers from symptoms status-post pulmonary fibrosis and partial left lung resection.  See, e.g., July 2013 VA treatment record.
Shortness of breath and chest pain is documented in service treatment records, but again, these records are dated from the Veteran's period of service characterized as other than honorable.  However, given his contentions of phosphorus exposure during honorable service, a VA examination should be afforded.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's personnel records from the National Personnel Records Center, and associate all such records with the Veteran's claim folder.  

2.  The RO should take appropriate steps to contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain the private medical treatment records from Dr. Wheelhouse, as discussed at the September 2013 hearing.

Thereafter, the RO should attempt to obtain those records.  If no records can be obtained for any provider, VA's efforts must be documented for the record.

3.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his sleep disorder(s).

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to identify all current sleep disorders.

Then, for each identified disability, offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disability is due to an injury or other event or incident of the Veteran's service between March 18, 1971 to March 17, 1974 only.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  The Veteran should be afforded a VA examination to address the nature and likely etiology of his lung disorder(s).

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is asked to first identify all current lung disorders.

Then, for each identified disability, offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disability is due to an injury or other event or incident of the Veteran's service between March 18, 1971 to March 17, 1974 only, to include phosphorus exposure.  All opinions should be supported by a clear rationale.  


If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale.  

5.  The Veteran is to be notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



